DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

This action is in response to the papers filed January 28, 2022.  Currently, claims 1-9 are pending.  Claims 1, 5, 8-9 have been withdrawn as drawn to non-elected subject matter. 

All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. 

This action is FINAL.
Any objections and rejections not reiterated below are hereby withdrawn.
The 102 rejection over NEB has been withdrawn in view of the amendments to the claims to require primers 19-21 nucleotides in length.  
	
Election/Restrictions
Applicant's election without traverse of Group I, drawn to a kit, in the paper filed October 29, 2020 is acknowledged. Furthermore, Applicant elected ITGB3, PLAT, IL8 and GDF15 marker gene as a species election without traverse.
Claim 1 and 5 have been withdrawn as non-elected.  Claim 1 is not directed to the claimed combination.  
New Claims 8-9 are directed to method claims that would be properly within non-elected Group II.  
	The requirement is still deemed proper and is therefore made FINAL.

Priority
This application is a continuation of 14/442,673, filed May 13, 2015 which is a 371 of PCT/US2013/053982, filed August 7, 2013 and claims priority to provisional 61/726,217, filed November 14, 2012.
It is noted that the provisional application does not appear to provide support for a “kit” comprising primer pairs and control nucleic acids.  Thus, the instant claims enjoy the benefit of August 7, 2013 where kits were described in Claim 12.  

Drawings
The drawings are acceptable. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-4 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, the rejected claim(s) do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
Briefly, Claims 2-4 are rejected because these claims are drawn to a kit comprising four primer pairs and a control nucleic acid for each of said primer pairs wherein each of control nucleic acid is cDNA (claims 2).  
The Supreme Court has held that naturally occurring products and some manmade products that are essentially no different from a naturally occurring product are “products of nature” (Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S._, 133 S. Ct. 2107 (2013) (“Myriad’) that fall under the laws of nature or natural phenomena exception. To determine whether a claim that includes a nature-based product limitation recites a “product of nature” exception, an analysis is performed in which it is first determined if a claim includes a nature-based product that has markedly different characteristics form the corresponding naturally occurring product, and if it does not, then it is determined whether or not other elements of the claim are sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself (see the Interim Guidance on Patent Subject Matter Eligibility published 12/16/2014 in the Federal Register at pages 74618-74633).
In the instant case, the claims, which embrace primers that are identical to naturally occurring gene fragments, clearly read on nature-based products that themselves do not exhibit markedly different characteristics from the naturally occurring gene. See e.g. Myriad in which one claim at issue was drawn to “[a]n isolated DNA having at least 15 nucleotides [an isolated DNA coding for a BRCA1 polypeptide having the amino acid sequence of SEQ ID NO: 2] (Myriad at 2113). The Court recognized that this claim, if valid, would have given Myriad exclusive right to isolate any strand of 15 or more nucleotides of an individual’s BRCA1 gene (paragraph bridging 2113 and 2114). This is directly analogous to the instant situation wherein Applicant’s claims cover primer molecules that are fragments of a naturally occurring ITGB3 and K14, for example, gene sequences. However, the Court held that “[a] naturally occurring DNA segment is a product of nature and not patent eligible merely because it has been isolated”, and that “Myriad’s claims are not saved by the fact that isolating DNA from the human genome severs the chemical bonds that bind gene molecules together” (page 2118). The Court found that while Myriad had located and sequenced an important gene, Myriad had not created anything, and that “separating that gene from its surrounding genetic material is not an act of invention” (page 2118). Consistent with the findings of the Court in Myriad, the Office finds that the primers and antisense molecules embraced by the instant clams are not new compositions of matter regardless of whether or not they are isolated from the genome. The Guidelines indicate that a change in biological function or activity maybe a characteristic of an isolated product that can provide a marked difference sufficient to distinguish over a naturally occurring product. However, in this case, the function of the nucleic acids of the kit is of no relevance to whether or not they are markedly different from the naturally occurring DNA sequence in view of the findings of the court in Myriad with regard to gene segments as short as 15 nucleotides.
The Supreme court in Myriad found that “cDNA is not a “product of nature” and is patent eligible under §101, except insofar as very short series of DNA may have no intervening introns to remove when creating cDNA. In that situation, a short strand of cDNA may be indistinguishable from natural DNA” (emphasis added).  
The fact that these natural products are organized into a kit with an intended use adds noting to the judicial exceptions that would distinguish them from the naturally occurring material. 
In the instant case, the claims, embrace primers that are identical to naturally occurring gene fragments and clearly read on nature-based products that themselves do not exhibit markedly different characteristics from the naturally occurring gene. The Court found that while Myriad had located and sequenced an important gene, Myriad had not created anything, and that “separating that gene from its surrounding genetic material is not an act of invention” (page 2118). Consistent with the findings of the Court in Myriad, the Office finds that the primers and control probes embraced by the instant clams are not patent eligible compositions of matter regardless of whether or not they are isolated from the genome or have a 3’ end with a hydroxyl group. 
The control nucleic acids for each primer pair is an element in addition to the naturally occurring elements.  However, it was well understood routine and conventional in the art to add control nucleic acids to kits for expression analysis.  Thus, the control nucleic acids do not render the claim patent eligible subject matter. 
The response appears to argue that the claimed combination has properties that are different.  The response argues that the claims configure the primer pairs and the control nucleic acid to be amplified.  The Guidelines indicate that a change in biological function or activity maybe a characteristic of an isolated product that can provide a marked difference sufficient to distinguish over a naturally occurring product. However, in this case, as in the Ambry case, the function of the nucleic acids is the same function as the relevant portion of the naturally occurring sequence.  Primers and probes utilize the innate ability of DNA to bind to itself.  
Therefore, the claims are properly rejected under 35 USC 101 as being drawn to patent-ineligible subject matter.
Response to Arguments
		The response traverses the rejection.  This response does not appear to be significantly different from the response filed May 17, 2021 or January 28, 2022.  
	The response asserts the claimed components of these claims nor their combinations occur in nature. The response argues that the primers and probes differ from those found in nature.  This argument has been considered but is not convincing because the Supreme Court held that naturally occurring products, including probes and primers, and some manmade products that are essentially no different from a naturally occurring product are “products of nature” (Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S._, 133 S. Ct. 2107 (2013) (“Myriad’) that fall under the laws of nature or natural phenomena exception.  The Supreme Court held that “[a] naturally occurring DNA segment is a product of nature and not patent eligible merely because it has been isolated”, and that “Myriad’s claims are not saved by the fact that isolating DNA from the human genome severs the chemical bonds that bind gene molecules together” (page 2118).  The response fails to distinguish the claimed primers and probes from the manmade products that are essentially no different from a naturally occurring product in Myriad.  
	The response cites a Federal Circuit case directed to a dietary supplement which is not analogous to the instant nucleic acid claims.  The product of Natural Alternatives is directed to a combination that could have a synergistic effect allowing for outcomes that the individual components could not have.  Here, there is no evidence that the combination of the nature based products have any combination effect.  The claims are directed to primer pairs that may be in separate tubes and not interact with the other nucleic acids.  Moreover, even if these components were combined in the same tube, there is no evidence the nucleic acids would not function to hybridizes and amplify or detect the target.  The Supreme Court case of Myriad directed to nucleic acid probes and primers is more analogous and on point.  
	Applicant cited claim 2 of Example 10 and argues the mixture of the primer pairs and control nucleic acids have different functional characteristics.  This argument has been reviewed but is not persuasive. Example 10, claim 2 is directed to a composition that allows the mixture to have different properties.  Here the primers are not necessarily in a mixture and do not have any different functional characteristic.  Thus, the claims are not patent eligible.  
	The response argues the claimed kits have significant utility.  This argument has been considered but utility is not the only 101 patent eligibility consideration.  	
Thus, for the reasons above and those already of record, the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 64 of copending Application No. 17/262,175 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Although the conflicting claims are not identical, they are not patentable distinct from each other because Claim 2-4 of the instant application is generic to all that is recited in claim 64 of copending Application No. 17/262,175.  That is, claim 64 of copending Application No. 17/262,175 falls entirely within the scope of Claim 2-4 or in other words, Claims 2-4 are anticipated by claim 64 of copending Application No. 17/262,175.  Here, claim 64 of copending Application No. 17/262,175 recites 


    PNG
    media_image1.png
    225
    983
    media_image1.png
    Greyscale

Thus, Claim 64 requires primer pairs for the same four genes and a reference gene which is a control nucleic acid, as required by the instant claims. 
Response to Arguments
	The response argues the provisional rejection should be withdrawn as the only remaining issue.  It is noted, this is not the only remaining issue.  Thus for the reasons above and those already of record, the rejection is maintained.
	

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jeanine Goldberg whose telephone number is (571) 272-0743.  The examiner can normally be reached Monday-Friday from 7:00 a.m. to 4:00 p.m.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Nguyen, can be reached on (571)272-0731.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

The Central Fax Number for official correspondence is (571) 273-8300.  
	



/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        July 28, 2022